Exhibit 10.1

 

REVOLVING LOAN CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of December 20, 2010 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
is made by and between American Heritage Life Insurance Company, a life
insurance company domiciled in Florida (together with its successors and
assigns, the “Lender”), and Road Bay Investments, LLC, a limited liability
company organized under the laws of the State of Delaware (together with its
successors and assigns, the “Borrower”).

 

WHEREAS, the Borrower desires to borrow, and the Lender agrees to extend,
revolving credit loans to the Borrower during the period from and after the
Closing Date (as hereafter defined) in accordance with the terms and conditions
of this Credit Agreement.

 

NOW, THEREFORE, the Borrower and the Lender hereby agree as follows:

 

1.         Definitions. As used in this Credit Agreement, unless otherwise
defined herein, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Authorized Officer” means the President, Chief Financial Officer, Controller,
or Treasurer or any Assistant Treasurer of the Borrower.

 

“Borrower” is defined in the preamble of this Credit Agreement.

 

“Borrowing Date” shall mean the date on which a Revolving Loan is made by the
Lender in favor of the Borrower.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are required or authorized to be closed in
Chicago, Illinois; provided, however, that when used in connection with the
calculation or determination of LIBOR or the payment or prepayment of any
amounts accruing interest at such rate or providing notices in connection with
such rate, “Business Day” shall mean any Business Day in Chicago in which
dealings in Dollars are carried on in the London interbank market.

 

“Closing Date” shall mean December 20, 2010 or such other date on which the
conditions precedent set forth in Section 4 hereof have been satisfied in full
or waived in accordance with the terms hereof.

 

“Commitment Fee” is defined in Section 2.9 hereof.

 

“Default” means any event or circumstance that with the giving of notice, the
lapse of time or both would constitute an Event of Default.

 

“Dollars” and the symbol “$” shall mean dollars in the lawful money of the
United States of America.

 

--------------------------------------------------------------------------------


 

“Event of Default” is defined in Section 5.1 hereof.

 

“Federal Funds Rate” shall mean (i) for any Business Day, the rate on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day by the Federal Reserve Bank
of New York, and (ii) for any day which is not a Business Day, the Federal Funds
Rate for the preceding Business Day.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

 

“Indebtedness” shall mean, without duplication, the Borrower’s liabilities for
borrowed money; liabilities for the deferred purchase price of property
(excluding accounts payable arising in the ordinary course of business but
including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property); capitalized lease obligations; all liabilities for borrowed money
secured by any lien with respect to any property owned by the Borrower (whether
or not it has assumed or otherwise become liable for such liabilities); and any
guaranty by the Borrower with respect to such liabilities or obligations of
another person or entity.

 

“Interest Period” shall mean (a) the period commencing on the Borrowing Date of
a Revolving Loan and ending on the numerically corresponding day in the calendar
month that is three months after such Borrowing Date, and (b) thereafter, each
period commencing on the last day of the immediately preceding Interest Period
and ending on the numerically corresponding day in the calendar month that is
three months thereafter; provided, however, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period which begins on a date for
which there is no corresponding date in the calendar month during which such
Interest Period is to end, shall end on the last Business Day of such calendar
month, and (iii) no Interest Period shall end after the Maturity Date and any
Interest Period which would, but for this clause, end after the Maturity Date
shall instead end on the Maturity Date.

 

“Lender” is defined in the preamble of this Credit Agreement.

 

“LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to any Revolving Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR 01 Page (or any successor page) as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period. In the event that
such rate does not appear on Reuters Screen LIBOR 01 Page (or any successor
page), “LIBOR” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Lender.

 

2

--------------------------------------------------------------------------------


 

“Loan Account” is defined in Section 2.7 hereof.

 

“Loan Documents” shall mean each of this Credit Agreement, the Pledge and
Security Agreement, and each other document, instrument and agreement executed
and delivered pursuant to or in connection herewith or therewith, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Maturity Date” shall mean December 31, 2013, or such earlier date on which the
Revolving Loans are due and payable and the commitment of the Lender to make any
such Revolving Loans has been terminated or otherwise cancelled (whether at
stated maturity, by mandatory prepayment, by acceleration or otherwise) in
accordance with the terms hereof.

 

“Notice of Borrowing” is defined in Section 2.1(b) hereof.

 

“Parent” shall mean The Allstate Corporation.

 

“Pledge and Security Agreement” means the agreement dated as of the date hereof
between the Borrower and Lender in substantially the form attached hereto as
Exhibit A.

 

“Revolving Credit Termination Date” shall mean December 31, 2013, or such later
date as set forth in Section 2.5(d) hereof, or such earlier date on which the
Revolving Loan Commitment is terminated in full hereunder.

 

“Revolving Loan” is defined in Section 2.1(a) hereof.

 

“Revolving Loan Commitment” is defined in Section 2.1(a) hereof.

 

“Total Assets” shall mean, at any time, the total assets of the Borrower which
would be shown as assets on a balance sheet as of such time prepared in
accordance with GAAP.

 

2.         The Revolving Loans.

 

2.1       The Revolving Loan Commitment and Making of Revolving Loans.

 

(a)       On the terms and subject to the conditions of this Credit Agreement,
the Lender agrees, from time to time on any Business Day during the period
commencing on the date hereof up to but excluding the Revolving Credit
Termination Date, to make revolving loans to the Borrower (the “Revolving
Loans”) in amounts, which together with all outstanding Revolving Loans, will
not exceed in the aggregate the principal amount of $15,000,000 (the “Revolving
Loan Commitment”).  The Revolving Loan Commitment shall be subject to reduction
and/or termination as herein provided (including, without limitation, pursuant
to Sections 2.5 and 5.2 hereof).  On the terms and subject to the conditions
hereof, the Borrower may from time to time borrow, prepay, and re-borrow the
Revolving Loans.  Any such borrowing shall be denominated in Dollars, as

 

3

--------------------------------------------------------------------------------


 

hereinafter provided, and shall be in the aggregate principal amount of $100,000
or any whole multiple thereof in excess of $100,000.  On the Revolving Credit
Termination Date, the Revolving Credit Commitment shall terminate and the Lender
shall have no obligation whatsoever to make any further Revolving Loans to the
Borrower.

 

(b)       Each Revolving Loan shall be made upon written notice (in form and
substance satisfactory to the Lender, a “Notice of Borrowing”), given by the
Borrower to the Lender at least three and not more than five Business Days prior
to the proposed borrowing date thereof.  Each Notice of Borrowing shall specify
therein (A) the proposed borrowing date, which shall be a Business Day, and
(B) the principal amount of such Revolving Loan.  Each Notice of Borrowing will
be provided by an Authorized Officer. Upon fulfillment of the applicable
conditions set forth in Section 4 hereof (or the waiver thereof by the Lender as
herein prescribed), the Lender will make the proceeds of such Revolving Loan
available to the Borrower in same day funds at the Lender’s Office at 3075
Sanders Road, Northbrook, Illinois 60062.

 

2.2       Interest.

 

(a)       Each Revolving Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the sum of
(a) LIBOR and (b) 2.5%.

 

(b)       Subject to Section 2.4 hereof, interest shall be payable on each
Revolving Loan (i) in arrears on the last day of each Interest Period, and
(ii) on the date on which the principal amount of such Revolving Loan becomes
due and payable hereunder (whether at stated maturity, by mandatory prepayment,
optional prepayment, acceleration or otherwise).

 

(c)       Notwithstanding anything herein to the contrary, all accrued interest
shall be payable on each date principal is payable hereunder pursuant to
Sections 2.3 and 2.5 hereof or such earlier date as herein required.

 

(d)       Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

 

(e)       In the event, and on each occasion, that on the date two Business Days
prior to the commencement of any Interest Period for any Revolving Loan which
accrues interest at a rate based upon LIBOR, the Lender shall have in good faith
determined that dollar deposits in the outstanding principal amount of such
Revolving Loan are generally not available in the London interbank market, or
that reasonable means do not exist for ascertaining LIBOR, or that the rates at
which such dollar deposits are being offered will not adequately and fairly
reflect the cost to the Lender of making or maintaining such Revolving Loan at
LIBOR during such Interest Period, the Lender shall, as soon as practicable
thereafter, give written notice of such determination to the Borrower.  In the
event of any such determination, interest shall accrue with respect to such
Revolving Loan during such Interest Period at a rate determined by reference to
the Federal Funds

 

4

--------------------------------------------------------------------------------


 

Rate plus 2%.  Each determination by the Lender hereunder shall be conclusive
absent manifest error.

 

2.3       Principal Repayment.

 

(a)       The Borrower shall repay the outstanding principal balance of all
outstanding Revolving Loans together with all other outstanding amounts due and
owing hereunder or under the other Loan Documents on the Maturity Date.

 

(b)       The Borrower’s obligations to the Lender with respect to the payment
of interest and principal with respect to the Revolving Loans shall be evidenced
by this Credit Agreement and the Loan Account.

 

2.4       Default Interest. Any principal, interest or other amount which is not
paid when due, whether at stated maturity, by mandatory prepayment, by
acceleration or otherwise, shall bear interest from the day when due until such
principal, interest or other amount is paid in full, payable on demand, at a
rate equal at all times to the Federal Funds Rate plus 3.5%.

 

2.5       Termination, Reduction or Extension of Revolving Loan Commitment;
Prepayment.

 

(a)       The Borrower shall have the right at any time or from time to time,
without premium or penalty, upon not less than three Business Days’ prior
written notice to the Lender from an Authorized Officer, to terminate or reduce
the Revolving Loan Commitment.  Any such reduction of the Revolving Loan
Commitment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000. Any termination or reduction of the Revolving Loan
Commitment shall be permanent.

 

(b)       Borrower shall have the right at any time or from time to time,
without premium or penalty, to prepay all or any portion of the principal amount
outstanding of Revolving Loans. Any prepayment shall be made together with
accrued interest to the date of such prepayment on the amount prepaid; provided,
however, that (i) prepayments of Revolving Loans prior to the Maturity Date
shall not reduce the Revolving Loan Commitment; and (ii) all prepayments shall
be in amounts not less than the lesser of $100,000 or an integral multiple
thereof or the amount of any Revolving Loan being prepaid.  Each prepayment made
pursuant to this Section shall be accompanied by the payment of accrued interest
to date of such prepayment on the amount prepaid.

 

(c)       If the Borrower receives notice from the Lender that the aggregate
principal amount of all Revolving Loans outstanding hereunder exceeds the
Revolving Loan Commitment at any time, the Borrower shall prepay Revolving
Loans, together with all accrued interest thereon, as necessary to eliminate
such excess within two Business Days after receipt of such notice.

 

(d)       Subject to any applicable regulatory approvals, the Revolving Credit
Termination Date may be extended any number of times as follows:

 

5

--------------------------------------------------------------------------------


 

(i)        An Authorized Officer shall give the Lender written request at least
one year and 30 days before the Revolving Credit Termination Date then in
effect.

 

(ii)       The Lender shall consider and determine whether to grant such request
and shall give a written notice of its decision within 30 days.

 

(iii)      In the event the Lender grants the Borrower’s request the Revolving
Credit Termination Date then in effect shall extend for one calendar year. 
Otherwise the Revolving Credit Termination Date shall remain unchanged.

 

2.6       Method of Payment.

 

(a)       All sums payable by the Borrower to the Lender hereunder shall be
payable in Northbrook, Illinois, in Dollars in immediately available funds and
without any defense, set-off or counterclaim no later than 12:00 noon
(Northbrook time) on the day when due, for the account of and as directed by the
Lender.  Any payments made after 12:00 noon (Northbrook time) on any day shall
be deemed to have made on the immediately following Business Day.

 

(b)       Any payments shall be applied first to default charges, indemnities,
expenses and other non-principal and interest amounts owed under any of the Loan
Documents, if any, then to interest due and payable on the Revolving Loans, and
thereafter to the principal amount of the Revolving Loans due and payable.

 

(c)       All computations of interest and fees shall be made by the Lender on
the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable; provided, however, that if a Revolving Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on such
Revolving Loan.

 

(d)       Whenever any payment to be made hereunder or under any instrument
delivered hereunder shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of the
payment of interest; provided, however, that if such extension would cause such
payment to be made in a new calendar month or beyond the Maturity Date, such
payment shall be made on the next preceding Business Day.

 

2.7       Loan Account.  The Lender shall maintain on its books a loan account
in the Borrower’s name (the “Loan Account”), showing the date and amount of each
Revolving Loan, the amount of each principal payment and prepayment, the
computation and payment of interest, and any other amounts due and sums paid
hereunder and under the other Loan Documents.  The entries made by the Lender in
the Loan Account shall be conclusive and binding on the Borrower and the Lender
as to the amount at any time due from the Borrower, absent manifest error,
provided the failure to so record or any error therein shall not in any manner
affect the obligations of Borrower hereunder.

 

6

--------------------------------------------------------------------------------


 

2.8       Use of Proceeds.  No proceeds of any of the Revolving Loans may be
used to acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934, as amended and as in effect
from time to time, or any “Margin Stock”, as defined in Federal Reserve Board
Regulation U or otherwise be used in a manner which would violate Section 7 of
the Securities Exchange Act of 1934, as amended and as in effect from time to
time, or any regulations issued pursuant thereto.

 

2.9       Commitment Fee.  The Borrower shall pay to the Lender on the last
Business Day of each March, June, September and December while the Revolving
Loan Commitment is in effect, but commencing on or as of March 31, 2011, a
non-refundable commitment fee in arrears in an amount equal to 0.125% of the
Revolving Loan Commitment.

 

3.         Covenants.  The Borrower hereby covenants to the Lender that, unless
the Lender shall otherwise consent in writing, during the term of this Credit
Agreement or so long as (a) any amounts owed hereunder or under any other Loan
Document are outstanding, or (b) the Revolving Credit Commitment has not been
reduced to zero, the Borrower shall (unless the prior written consent of the
Lender has been obtained) perform the following obligations:

 

(a)       Notices.  The Borrower shall promptly notify the Lender of the
occurrence of any Default or Event of Default, which notice shall be provided to
the Lender as soon as possible, but in no event later than five days after the
Borrower becomes aware of the same and shall include a statement as to what
action the Borrower has taken and/or proposes to take with respect thereto.

 

(b)       Ratio of Indebtedness to Total Assets. Until this Credit Agreement is
terminated and all obligations of the Borrower under this Credit Agreement have
been paid or performed in full, the Borrower covenants and agrees that it will
not directly or indirectly, create, incur, assume, guarantee, or otherwise
become directly or indirectly liable with respect to any Indebtedness, unless on
the date the Borrower becomes liable with respect to any such Indebtedness and
immediately after giving effect thereto and the concurrent retirement of any
other Indebtedness, no Event of Default exists and the aggregate amount of
Borrower’s Indebtedness does not exceed 50% of its Total Assets as of the last
day of its then most recently ended quarter.

 

4.         Conditions Precedent to the Initial Revolving Loans.

 

(a)       The obligation of the Lender to make the initial Revolving Loan is
subject to the prior fulfillment of the following conditions:

 

(i)        Documents.  The Lender shall have received the following, each in
form and substance satisfactory to the Lender:

 

(1)    Executed Agreement. This Credit Agreement, duly executed by an Authorized
Officer (other than an Assistant Treasurer).

 

7

--------------------------------------------------------------------------------


 

(2)    Pledge and Security Agreement.  The Pledge and Security Agreement, duly
executed by an Authorized Officer (other than an Assistant Treasurer).

 

(3)    Notice of Borrowing. A Notice of Borrowing as required under
Section 2.1(b) hereof.

 

(4)    Other Items.  Such other agreements, instruments, approvals, opinions and
documents as the Lender may reasonably request.

 

(ii)       Fees and Expenses. The Lender shall have received all of the fees,
costs and expenses that are then due and payable hereunder and under the other
Loan Documents.

 

(iii)      Legality.  The making of the Revolving Loans shall not contravene any
law, rule or regulation applicable to the Lender or the Borrower.

 

(iv)      Defaults.  No Default or Event of Default shall have occurred and be
continuing on the date of such Revolving Loan or would result from making such
Revolving Loan.

 

(b)       Subsequent Loans. The obligation of the Lender to make subsequent
Revolving Loans shall, in addition to the fulfillment of the conditions set
forth in paragraph (a) above, be subject to the following:

 

(i)        Notice of Borrowing. The Lender shall have received a Notice of
Borrowing as required under Section 2.1(b) hereof.

 

(ii)       Fees and Expenses. The Lender shall have received all of the fees,
costs and expenses that are then due and payable hereunder and under the other
Loan Documents.

 

(iii)      Legality.  The making of such Revolving Loans shall not contravene
any law, rule or regulation applicable to the Lender or the Borrower.

 

(iv)      Defaults.  No Default or  Event of Default shall have occurred and be
continuing on the date of such Revolving Loans or would result from making of
such Revolving Loans.

 

(v)       Other Items.  The Lender shall have received such other agreements,
instruments, approvals, opinions and documents as the Lender may reasonably
request.

 

5.       Events of Default.

 

5.1     Events of Default. Each of the following events and occurrences shall
constitute an “Event of Default” under this Credit Agreement:

 

8

--------------------------------------------------------------------------------


 

(a)       The Borrower shall fail to pay when due and payable any amount that
the Borrower is obligated to pay under (i) this Credit Agreement, and, in the
case of any such amounts other than the principal amount of any Revolving Loan,
such failure shall continue for a period of three Business Days, (ii) any other
Loan Document to which it is a party or (iii) any other instrument or agreement
evidencing Indebtedness of the Borrower to the Lender, subject to any applicable
grace period provided for therein; or

 

(b)       The Borrower shall fail to perform or shall violate any provision,
covenant, condition or agreement of this Credit Agreement or any other Loan
Document on its part to be performed or observed (other than those set forth in
paragraph (a) of this Section 5.1) and such failure or violation is not
remediable or, if remediable, continues unremedied for a period of 15 days after
the earlier of (i) notice from the Lender or (ii) such time as the Borrower
becomes aware of the same; or

 

(c)       The Borrower is adjudicated a bankrupt or insolvent, or admits in
writing its inability to pay its debts as they become due or makes an assignment
for the benefit of creditors, or ceases doing business as a going concern or
applies for or consents to the appointment of any receiver or trustee, or such
receiver, trustee or similar officer is appointed with the application or
consent of the Borrower, or bankruptcy, dissolution, liquidation or
reorganization proceedings (or proceedings similar in purpose and effect) are
instituted by the Borrower or are instituted against (and not vacated or
discharged within 30 days) the Borrower; or

 

(d)       The Parent shall cease to own, directly or indirectly, 100% of the
membership interests in the Borrower.

 

5.2       Consequence of Default.  Upon the occurrence of any Event of Default
described in Section 5.1 and during the continuance thereof, the Lender may, by
notice of default given to the Borrower, terminate the Revolving Loan Commitment
and declare all of the outstanding principal amount of all Revolving Loans and
all other amounts payable hereunder, and under any other Loan Document to be
immediately due and payable, whereupon the Revolving Loan Commitment shall be
terminated and the unpaid principal amount of all outstanding Revolving Loans,
together with accrued interest thereon, and all such other amounts, shall be
immediately due and payable without presentment, protest, demand or other
requirement of any kind, each of which is hereby expressly waived by the
Borrower.

 

6.         Miscellaneous.

 

6.1       Entire Agreement.  This Credit Agreement, the other Loan Documents and
the documents referred to herein and therein constitute the entire obligation of
the parties with respect to the subject matter hereof and shall supersede any
prior expressions of intent or understanding with respect to the transactions
herein and therein contemplated.

 

6.2       No Waiver; Cumulative Rights.  The failure or delay of the Lender to
require performance by the Borrower of any provision of this Credit Agreement
shall not

 

9

--------------------------------------------------------------------------------


 

operate as a waiver thereof, nor shall it affect the Lender’s rights to require
performance of such provision at any time thereafter, nor shall it affect or
impair any of the remedies, powers or rights of the Lender with respect to any
other or subsequent failure, delay or default. Each and every right granted to
the Lender hereunder or under any other Loan Document or in connection herewith
or therewith shall be cumulative and may be exercised at any time.

 

6.3       Successors and Assigns; Third Party Beneficiaries. The provisions of
this Credit Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors.  This Credit Agreement shall not
be transferred or assigned under any circumstances. Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any person or
entity (other than the parties hereto and their respective successors and
permitted transferees) any legal or equitable right, remedy, or claim under or
by reason of this Credit Agreement.

 

6.4       GOVERNING LAW; CONSENT TO JURISDICTION.  THIS CREDIT AGREEMENT SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

6.5       Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be delivered by the following means: 
(i) hand delivery, (ii) overnight courier service (e.g., FedEx, or Airborne
Express); (iii) registered or certified U.S. mail, postage prepaid, and return
receipt requested; (iv) electronic e-mail; or (v) facsimile transmission. If any
notice or other communication provided for herein is sent by any party by
electronic e-mail it shall not be deemed to have been delivered to the addressee
if the party sending such notice or communication receives a response from the
intended addressee that he or she will not be able to retrieve e-mail due to
vacation, other absence from the office, system failure, or other reason.  All
such notices shall be delivered to the parties as set forth as follows:

 

To the Borrower:

 

Road Bay Investments, LLC

3075 Sanders Road, Suite G5C

Northbrook, Illinois 60062

Facsimile:  847-402-9116

Attention:  President

 

To the Lender:

 

American Heritage Life Insurance Company

3075 Sanders Road

Northbrook, Illinois 60062

Facsimile:  847-402-4346

Attention:  Commercial Mortgage Division

 

10

--------------------------------------------------------------------------------


 

All notices and other communications given to any party hereto in accordance
with the provisions of this Credit Agreement shall be deemed to have been given
on the date of receipt.

 

6.6       Amendments, Waivers.

 

(a)       Except as otherwise expressly provided herein, no amendment or waiver
of any provision of this Credit Agreement shall in any event be effective unless
the same shall be in writing and signed by the parties hereto.

 

(b)       Each such amendment, waiver, or consent shall be effective only in the
specific instance and for the specific purpose for which given. A failure or
delay in exercising any right, power, or privilege with respect to this Credit
Agreement will not be presumed to operate as a waiver, and a single or partial
exercise of any right, power, or privilege will not be presumed to preclude any
subsequent or further exercise of that right, power, or privilege or the
exercise of any other right, power, or privilege.

 

6.7       Counterparts; Facsimile Signature.  This Credit Agreement may be
signed in any number of counterparts.  Either a single counterpart or a set of
counterparts when signed by all the parties hereto shall constitute a full and
original agreement for all purposes. Delivery of any executed signature
page hereof or of any amendment, waiver or consent to this Credit Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart thereof.

 

6.8       Severability.  Any provision of this Credit Agreement or any other
Loan Document that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their duly authorized representatives as of the date first written
above.

 

 

 

ROAD BAY INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Mark W. Davis

 

 

Name: Mark W. Davis

 

 

Title: Chairman of the Board and President

 

 

 

 

 

 

 

By:

/s/ Steven E. Shebik

 

 

Name: Steven E. Shebik

 

 

Title: Chief Financial Officer

 

 

 

 

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ John C. Pintozzi

 

 

Name: John C. Pintozzi

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Mario Rizzo

 

 

Name: Mario Rizzo

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------